851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael McNEIL, Appellant.
No. 87-3073.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1988.

Before RUTH BADER GINSBURG, BUCKLEY, and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  After full review of the issues presented, we are satisfied that the appeal occasions no need for a published opinion.  See D.C.Cir.R. 14(c).


2
The district court correctly determined that, on the facts presented, the question whether the defendant had sold as to each count an illegal substance was for the jury to decide.   See Hinton v. United States, 424 F.2d 876, 882 (D.C.Cir.1969);  cf. Wishop v. United States, 531 A.2d 1005, 1008 n. 8, 1009 (D.C.1987).  We note that the drugs at issue were sold in packages similar to those in which such drugs were commonly sold on the street.  This contrasts with Edelin v. United States, 227 A.2d 395 (D.C.1967), where the evidence showed only microscopic traces of heroin on a syringe, needle, and spoon seized from defendant's person.  As to the government's closing argument, assuming arguendo any impropriety, the defendant has shown neither "plain error" (concerning the two remarks to which no contemporaneous objection was taken) nor substantial prejudice.   See, e.g., United States v. Hawkins, 595 F.2d 751, 754-55 (D.C.Cir.1978).  It is therefore


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.  It is


4
FURTHER ORDERED, by the Court, on its own motion, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.